Citation Nr: 1032236	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  99-20 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for heart disease, claimed 
as secondary to arteriovenous (AV) malformation.

2.  Entitlement to service connection for a lumbosacral 
disability, including degenerative disc disease (DDD), and to 
include as secondary to service-connected disability of the right 
lower extremity. 

3.  Entitlement to an initial evaluation in excess of 30 percent 
for right homonymous hemianopsia.

4.  Entitlement to an evaluation in excess of 20 percent for a 
neurological disability of the right lower extremity, previously 
classified as a spastic right lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971 and 
from September 1974 to September 1984. He had active service in 
the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1998 and August 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Veteran testified at an RO hearing in December 2003 and a 
transcript of that hearing is on file.  He also testified at a 
hearing conducted at the local VA office before the undersigned 
Veterans Law Judge in September 2004 and a copy of that 
transcript is also on file. 

The Board remanded the Veteran's claims in March 2001 for 
clarification of a hearing request, and in December 2004 for due 
process and evidentiary development.  

In the December 2004 remand the issue of entitlement to an 
earlier effective date for a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU rating), which had been raised at the September 2004 travel 
Board hearing, was referred to the RO for initial adjudication.  
That claim was denied in an October 2005 rating decision and the 
Veteran did not appeal that RO decision. 

In October 2008 the Board denied a rating in excess of excess of 
40 percent for a focal seizure disorder, denied a rating in 
excess of 10 percent for hypalgesia of the right side of the 
face, and denied a rating in excess of 40 percent for impaired 
praxis of the right hand.  That decision also granted service 
connection for chronic tinea cruris and for peripheral 
neuropathy, as due to inservice exposure to herbicides, but 
remanded the issues listed on the title page for evidentiary 
development.  

In an April 2003 Report of Contact the Veteran wished to claim 
service connection for leg length discrepancy as possibly 
secondary to his claimed low back disability.  See also page 12 
of the transcript of the December 2003 RO hearing in which he 
alleged that his right leg was shorter than the left leg.  The 
Veteran did not appeal a November 2004 rating decision which 
denied service connection for a left leg disability.  However, 
the claim for service connection for shortening of the right leg 
has not been adjudicated and is referred to the RO for initial 
consideration.  

In the October 2008 Board decision and remand it was noted that 
in the December 2004 remand the Board found that the record 
raised an inextricably intertwined issue of entitlement to 
service connection for the residuals of a cerebral vascular 
accident (CVA or stroke) and instructed the RO to adjudicate the 
issue.  However, upon further consideration, the record is clear 
that the Veteran had an AV malformation in the left thalamic 
region of the brain which was not operable when treated during 
service, and even proton beam radiotherapy was not successful in 
treating it.  As a result of this he sustained neurological 
damage to the right side of his body as well as right homonymous 
hemianopsia.  Homonymous hemianopsia refers to a defect in either 
the left or right visual fields of both eyes.  Green v. Brown, 10 
Vet. App. 111, 112 (1997).  Thus, in substance, the effect of the 
VA malformation was the same as a CVA or stroke and, as noted, he 
is already service-connected for the residuals of the AV 
malformation.  Merely relabeling the medical condition as a CVA 
or stroke, rather than the service-connected AV malformation 
residuals, does not constitute a new disability for which service 
connection could be granted.  Accordingly, this matter is moot.  

The claims for service connection for heart disease, claimed as 
secondary to AV malformation, and for an evaluation in excess of 
20 percent for a neurological disability of the right lower 
extremity, previously classified as a spastic right lower 
extremity, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Any low back sustained by the Veteran in combat was no more 
than acute and transitory and chronic disability of the lumbar 
spine, including DDD and arthritis, are first shown years after 
service and current lumbar disability is unrelated to the 
Veteran's military service or to a service-connected disorder.  

2.  The Veteran's corrected visual acuity is 20/20 in each eye 
and he has remaining average field of vision of greater than 30 
degrees. 


CONCLUSIONS OF LAW

1.  Disability of the lumbosacral spine, to include DDD and 
arthritis, was not incurred or aggravated during service; 
lumbosacral arthritis did not manifest within one year of 
discharge from either period of service; and disability of the 
lumbar spine, to include DDD and arthritis, is not proximately 
due to or aggravated by a service-connected disorder or 
combination of service-connected disorders.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).  

2.  The criteria for an initial rating in excess of 30 percent 
for right homonymous hemianopsia are not met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.21, 4.84a, Diagnostic Code 6080 (effective prior to December 
10, 2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

Historically, an April 1985 rating decision granted service 
connection for a cerebral AV malformation with secondary spastic 
hemiparesis and minor focal seizures of the right side 
(progressive) and assigned an initial 30 percent disability 
rating.  Service connection was also granted for a disorder of 
the cervical spine (described as status post cervical spine) with 
radiculopathy, which was assigned an initial noncompensable 
rating. 

In pertinent part, the December 1998 rating decision which is 
appealed granted service connection for nicotine dependence which 
was assigned an initial noncompensable rating.  Service 
connection was denied for arteriosclerotic heart disease, status 
post myocardial infarction and status post angioplasty.  Service 
connection was denied for tinnitus and left ear hearing loss but 
granted for right ear hearing loss which was assigned an initial 
noncompensable rating. 

The December 1998 rating decision terminated the assignment of 
the 30 percent rating for cerebral AV malformation with secondary 
spastic hemiparesis and minor focal seizures of the right side, 
effective December 22, 1997, and granted service connection for 
(1) impaired praxis of the right hand, secondary to cerebral AV 
malformation which was assigned an initial 40 percent rating; (2) 
a focal seizure disorder, secondary to cerebral AV malformation, 
which was assigned an initial 40 percent rating; (3) granted 
service connection for right homonymous hemianopsia, secondary to 
cerebral AV malformation, which was assigned an initial 30 
percent rating; (4) granted service connection for a spastic 
right lower extremity, secondary to cerebral AV malformation, 
which was assigned an initial 20 percent rating (under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, for moderate incomplete paralysis 
of the sciatic nerve); and (5) granted service connection for 
hypalgesia of the right side of the face, secondary to cerebral 
AV malformation, which was assigned an initial 10 percent rating.  
All of these grants and disability ratings were made effective 
December 22, 1997 (date of receipt of claim).  

Following the Board's March 2001 remand, an August 2001 rating 
decision granted a TDIU rating effective February 8, 2001.  

An August 2002 rating decision denied service connection for 
"extruded disc, L5-S1, with lumbar radiculopathy (hereinafter 
degenerative disc disease (DDD) of the lumbar spine or lumbar 
DDD).  The Veteran appealed that decision.  

A November 2004 rating decision denied service connection for a 
left leg disability.  The Veteran did not appeal that decision.  

Following the Board's December 2004 remand, an October 2005 
rating decision denied an effective date for a TDIU rating prior 
to February 8, 2001.  

An October 2008 Board decision granted service connection for 
chronic tinea cruris and for peripheral neuropathy.  Following 
the October 2008 Board decision and remand, an August 2009 rating 
decision effectuated the grant of service connection for tinea 
cruris and assigned an initial noncompensable rating.  Also, the 
grant of service connection for peripheral neuropathy was 
effectuated, and an initial 10 percent rating was assigned for 
peripheral neuropathy of the right lower extremity and a 10 
percent initial rating was assigned for peripheral neuropathy of 
the left lower extremity.  These initial 10 percent grants for 
peripheral neuropathy of the lower extremities were made under 
38 C.F.R. § 4.124a, Diagnostic Code 8520, for mild incomplete 
paralysis of the sciatic nerve.  All of these grants were made 
effective December 22, 1997.  Without expressly stating the 
rationale, the 20 percent rating for a spastic right lower 
extremity (which had been made effective December 22, 1997) was 
discontinued.  

A March 2010 rating decision granted an increase in the 40 
percent rating for impaired praxis of the right hand, with 
decreased sensation of the right upper extremity, secondary to 
cerebral malformation, to 70 percent, effective May 3, 2005.  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with VCAA 
notice by letter, dated in December 2001, prior to initial 
adjudication of the claim for service connection for a low back 
disorder in August 2002.  The Veteran was notified of the 
evidence needed to substantiate a claim of service connection 
based on incurrence during service, namely, evidence of an 
injury, disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during service.  
The Veteran was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, and 
that he could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  

Pursuant to the December 2004 Board remand, the RO sent the 
Veteran another letter, dated in February 2005, informing him of 
what was required to substantiate a claim based on secondary 
service connection, i.e., that a service-connected disorder 
caused or aggravated the claimed low back disorder.  

While the VCAA notification of what was required to substantiate 
a claim based on alleged secondary service connection did not 
precede the initial RO adjudication of that claim, an error in 
failing to afford a preadjudication notice (timing-of-notice 
error) can be cured by notification followed by readjudication.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed.Cir. 2007) 
(a supplemental statement of the case (SSOC) serves as a 
readjudication decision); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  Here, the claim was readjudicated in the 
SSOCs in November 2005 and June 2006.  The RO again provided the 
required information in a letter dated in September 2009, and 
this preceded readjudication of the claim in an April 2010 SSOC.  

As for the degree of disability assignable and effective date of 
the claim for service connection, as the claim of service 
connection is denied, no disability rating and effective date 
will be assigned as a matter of law.  Therefore, there can be no 
possibility of any prejudice to the veteran with respect to any 
defect in the VCAA notice required under Dingess at 19 Vet. App. 
473. See VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice). 

As to the increased rating claim, the case was remanded by the 
Board in 2004 to afford the Veteran with VCAA compliance.  
However, the appeal arises from the Veteran's disagreement with 
the initial rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran in this case as to the increased 
rating claim adjudicated herein. 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims.  The Veteran's service treatment records and service 
personnel records are on file.  His private clinical records and 
VA treatment records are on file.  Also, his VA Vocational and 
Rehabilitation folder is on file. 

The Veteran has testified at an RO hearing and at a travel Board 
hearing in support of his claims.  Further, he has been afforded 
a VA examination with respect to the etiology of his claimed low 
back disability and he was afforded VA examinations to determine, 
for rating purposes, the severity of his service-connected visual 
disorder.   

Substantial, rather than absolute or strict, remand compliance is 
the appropriate standard for determining remand compliance under 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Here, 
the Veteran was afforded the requested hearing, VCAA notice, and 
VA examinations requested in prior Board remands.  Accordingly, 
there has been substantial compliance with the prior Board 
remands.  

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Lumbar DDD

Background

The Veteran's service personnel records show that he participated 
in the Counter-Insurgency Operations in October 1968 and in 
February as well as October 1969 in the vicinity of DaNang, 
Vietnam.  His military decorations include the Vietnam Campaign 
Medal, the Vietnam Service Medal, the Republic of Vietnam 
Meritorious Unit Commendation, Cross of Gallantry with Device, 
Rifle Marksman Badge, and Pistol Sharpshooter Badge.  The service 
treatment records are completely negative for symptoms, signs, 
complaints, history or treatment for lumbar disability. 

Postservice VA clinical records include a 1985 notation that an 
EMG found no evidence of lumbar radiculopathy and that a 
lumbosacral X-ray revealed slight left convex scoliosis of the 
lumbar spine but no other significant osseous abnormality.  In 
April 1987 he was seen for a history of several weeks of low back 
pain, especially at the right sacro-iliac joint, which had begun 
after lifting his daughter.  It was noted that he had had a 
similar episode of low back pain 2 years earlier.  

A private lumbar MRI was conducted in January 1998 because the 
Veteran had sustained a lifting injury in December 1997, 
following which he had had increasing back pain as well as left 
leg pain and numbness.  The MRI revealed eccentric disc 
prominence at the L4-5 level, leftward.  Dr. R. T. reported in 
December 1997 the Veteran's backache was an old problem but he 
had no history of increase in intensity of pain on deep coughing 
or sneezing.  The diagnosis was a chronic backache.  However, in 
January 1998 that physician reported that the Veteran related a 
history of back pain which he believed started around December 
22nd.  

Dr. M.B.S. reported in April 1998 that around December 1997 the 
Veteran had developed some back pain which went into his right 
lower extremity.  An MR had found very minimal disc protusion at 
L4-5 with disc degeneration at that site and at L5-S1.  The 
pertinent diagnoses were mild L4-5 degenerative disc and 
resolving mild right lumbar radiculopathy.  

On VA psychiatric examination in September 1998 the Veteran 
reported that when in Vietnam he participated in light patrol and 
was responsible for providing drinkable water.  He reported that 
he had been shot at by snipers, and a couple of buddies had been 
shot. 

VA lumbosacral X-rays in April and May 2001 found early minimal 
degenerative arthritis changes but no fracture or dislocation and 
the disc spaces were well maintained except for narrowing of the 
L5-S1 disc space.  There was questionable levo-rototary scoliosis 
centered around L3.  A September 2001 VA lumbar MRI found a large 
herniated disc with possible fragmentation at L5-S1, mainly on 
the left, with compression against the left S1 nerve root and 
thecal sac.  

The Veteran underwent a partial hemi-laminectomy and discectomy 
at L5-S1 on the left at a private medical facility in January 
2002.  The operative report noted that about a year ago he had 
started having back pain which went into his left leg, associated 
with numbness and tingling.  

An April 2003 Report of Contact reflects that the Veteran 
reported having injured his back in Vietnam in about 1970 but had 
not been seen for the condition at that time but was seen later 
for back pain sometime in July or August 1970.  

At the December 2003 RO hearing the Veteran testified that in 
about 1969, while in Vietnam, he was shot at by a sniper.  At 
that time he was carrying the squad radio and full combat gear.  
He had to dive for cover, and when he struck the ground he 
injured his back.  He had not sought treatment at that time, or 
while in Vietnam, but in 1970 about a year after the injury, he 
had to continue performing physical training while stateside and 
he had seen a military physician for back pain who had told him 
to put a board beneath his mattress.  The Veteran had done this 
and it had provided some relief.  Pages 2 thru 4 of the 
transcript of that hearing.  He eventually had sought postservice 
treatment and had had to have low back surgery.  Pages 5 and 6.  
He had not sought treatment for his low back during the interim 
between his two periods of service or during his second period of 
military service.  Page 9. 


The Veteran testified at the 2004 travel Board hearing that his 
military occupational specialty when in Vietnam had been a combat 
engineer.  He had also done guard duty and had been on light 
patrols.  Page 16 of that transcript. 

On VA neurology examination in January 2010 the Veteran's medical 
records and claim file were reviewed.  The Veteran related a 
history of a low back injury when he was exposed to multiple 
sniper attacks in Vietnam in 1969.  He had been having low 
backaches and pain down his left lower extremity. He had had his 
first low back surgery in January 2002 and his second in June 
2002 and he had been having right lower extremity weakness since 
these surgeries.  

After a physical examination there was no diagnosis pertaining to 
the Veteran's low back but the examiner opined that there was a 
connection between "the multiple sniper attacks to the back 
resulting in multiple low back surgeries" and L5 and S1 injury 
with partial right footdrop.  

On VA compensation and pension examination later in January 2010 
the Veteran's medical records and claim file were reviewed.  A 
summary of VA treatment records and X-ray as well as MRI studies 
was set forth.  It was noted that the Veteran dated the onset of 
his low back pain to 1969 when he had to dive into a rice paddy 
dike when on night patrol.  Thereafter, he had had a sore back 
for about 3 weeks but had not then received any care.  In the 
fall of 1970 he continued to have aches and pain in his back and 
was seen in sickbay, at which time X-rays were done.  At that 
time he had been told he had a curvature of spine and it was 
suggested that a piece of plywood be placed under his mattress 
for support.  This had helped to some degree.  

The Veteran further stated that in 1997 his back completely went 
out on him when lifting a shop vac and it was at this time that 
he began his back claim with VA.  In April 1998 his pain had 
subsided and he was told he had degenerative discs in his low 
back.  In 2001 he developed associated pain down his left leg.  
He had had two back surgeries in 2002. 

After a physical examination the examiner noted that, after a 
review of the service records, there was no mention of a back 
disorder when the Veteran was boarded out of military service.  A 
lumbar X-ray in 1985 had found slight left convex lumbar 
scoliosis.  The examiner had only been able to find a record of a 
low back strain which took place in 1987 after the Veteran had 
lifted his daughter and that X-rays at that time were normal.  
The Veteran now had lumbar DDD, and based on a review of the 
records there was mention in the records of a leg length 
discrepancy.  A review of medical literature showed that leg 
length inequality may or may not be an associated aggravator of 
low back conditions.  In 1994 the American Academy of Orthopaedic 
Surgeons documented a study where a discrepancy of 1.2 cms. was 
acknowledged as capable of influencing the direction of scoliosis 
curvature.   Also, it had been found that a leg length difference 
of about 1.27 cms. could lead to a compensatory lumbar scoliosis.  
A compensatory scoliosis was reversible and did not represent a 
fixed deformity of the spine. 

The examiner further stated that assuming there was such a 
discrepancy involving leg length, it would be considered 
congenital and, thus, a pre-existing condition.  It was noted 
that in August 2001 the Veteran had stated that his shorter leg 
was the cause his back problems.  Conversely, in April 2003, he 
claimed that his low back problem was the cause of his leg length 
difference.  

Based on the clinical examination and review of records and 
literature, the examiner opined that the Veteran's lumbar DDD was 
not caused by or a result of his service-connected spastic right 
lower extremity but rather had been caused by the natural changes 
the spinal discs undergo with aging, and may or may not have been 
aggravated by a probable congenital leg length discrepancy.  

General Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A showing of 
inservice chronic disease requires evidence of (1) a sufficient 
combination of manifestations for disease identification, and (2) 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  A showing of continuity of 
symptoms is not required when disease identity is established but 
is required when inservice chronicity is not adequately supported 
or when an inservice diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  However, not every manifestation 
of joint pain during service will permit service connection for 
arthritis first shown as a clear-cut clinical entity at some 
later date.  38 C.F.R. § 3.303(b).  

Certain conditions, such as arthritis, will be presumed to have 
been incurred in service if manifested to a compensable degree 
within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of, or 
permanently aggravated by, an already service-connected 
condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) 
evidence of a current disability; (2) a service-connected 
disability; and (3) evidence establishing a nexus between the 
service-connected disability and the claimed disability.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998).  

Congenital or developmental defects, as such are not diseases or 
injuries within the meaning of applicable legislation and, thus, 
are not disabilities for which service connection may be granted.  
38 C.F.R. § 3.303(c).  

VA has explicitly excluded congenital or developmental defects as 
diseases and, thus, disability resulting therefrom cannot be 
service-connected.  Winn v. Brown, 8 Vet. App. 516 (1996) 
(holding that a developmental personality disorder is not the 
type of disease or injury related defect to which the presumption 
of soundness can apply and that 38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted VA in 38 U.S.C. § 501).  



Analysis

Together, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not 
create a statutory presumption that a combat veteran's alleged 
disease or injury is service-connected but considerably lighten 
the burden of proving the allegation.  Collette v. Brown, 82 F.3d 
389, 392-94 (Fed.Cir. 1996).  See also 38 C.F.R. § 3.304(f)(1).  
Here, the Board concedes that the Veteran sustained a low back 
injury during combat in Vietnam.  However, the analysis does not 
end here.  It must still be shown that this trauma caused any 
current low back disability.  

Although the service treatment records of the Veteran's first 
period of service do not corroborate his testimony that he sought 
treatment a number of months after his putative 1969 low back 
injury, the significant point is that he does not allege that he 
sought or received treatment for low back pathology during the 
several year interim between his two periods of active service or 
during his second period of active service.  He has not otherwise 
offered any corroborative evidence that he had chronic back 
problems following a 1969 inservice back injury.  

Indeed, the record shows that the Veteran initially sought 
postservice treatment after the first of several injuries after 
termination of his second period of service.  Specifically, he 
had back injuries in 1985, 1987, and 1997 and it was only after 
the 1987 injury that he complained of radicular symptoms.  The 
initial clinical records contain no mention of a much earlier low 
back injury which dates back to his military service.  The 
Veteran first related a history of an inservice back injury n 
2003.  Had this been the commencement of his current chronic back 
disorder, it would be expected that he would have related a 
history of an inservice back injury at a much earlier time.  

When the Veteran had back pain in 1985 scoliosis was found.  
Subsequent evidence establishes that this is congenital in 
nature.  The Board also finds it significant that when he injured 
his back in 1987, it was related that he had had a similar 
episode of low back 2 years earlier.  But, in 1987, the first 
time that a chronology was related, there was no mention of low 
back pain which pre-dated 1985.  While the Veteran was discharged 
in September 1984, the Board notes (as has a VA examiner) that 
the 1985 X-ray found no osseous abnormality, which thus excludes 
arthritis as the possible cause of the low back pain in 1985, as 
opposed to the congenital scoliosis.  

While a private physician reported in 1997 that the Veteran's 
backache was an old problem, this does not, absent more, antedate 
the Veteran's symptom of low back pain his military service, 
inasmuch as his back pain already dated back to the mid-1980s.  
Equally, significant that physician noted that the Veteran 
believed that his back pain had historically started in December 
of 1997, when the Veteran had yet another postservice low back 
injury.  

Given this background, the Board observes that there is a 
favorable as well as an unfavorable medical opinion.  

Matters for analysis of medical opinions include, but not limited 
exclusively to, (1) why cited studies are or are not persuasive, 
(2) additional risk factors other than those alleged as 
causative, and (3) whether the claimed condition has manifested 
itself in an unusual manner, and an opinion's probative value is 
diminished when it is (4) ambivalent, (5) based on an inaccurate 
or assumed factual premise shown to be incorrect, (6) based on an 
examination of limited scope, or (7) the basis for the opinion is 
not stated.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

A medical opinion predicated upon an uncorroborated clinical 
history related by a veteran can only be as good as the history 
relied upon.  The Board does not have to accept as probative a 
medical assessment which appears to be based solely on a 
veteran's reported medical history.  See Swann v. Brown, 5 Vet. 
App. 229 (1993); See also Wilson v. Derwinski, 2 Vet. App. 614 
(1992) and Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Reliance on a veteran's statements renders a medical report less 
probative only if that history is rejected.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992) Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by a veteran); see also Reonal v. Brown, 
5 Vet. App. 458, 460 (1993) (Board may reject medical opinion 
based on facts provided by a veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board 
is not bound to accept an uncorroborated account of a veteran's 
medical history but must assess the credibility and weight of the 
evidence provided by that veteran).  

Here, the opinion obtained upon the January 2010 neurology 
examination clearly relied upon the Veteran's history of an 
inservice injury.  While that examiner reviewed the claim files, 
there was no mention of any of the postservice injuries or, even 
more significantly, no mention of postservice clinical findings.  

On the other hand, the opinion of the second VA examiner in 
January 2010 set forth the Veteran's clinical history in detail, 
related the findings of postservice clinical studies, e.g., X-
rays and MRI studies, and cited to medical literature.  Based 
upon this, the second examiner concluded that the lumbar DDD was 
not caused by or a result of the Veteran's service-connected 
neurological disability of the right lower extremity (regardless 
of how it might be classified) but was due to natural changes 
from aging but might, or might not, have been aggravated by 
probable congenital leg length discrepancy which caused the 
Veteran's scoliosis.  

Weighing the two contrasting medical opinions, in light of the 
case law cited above, the Board is persuaded that the opinion of 
the second VA examiner in January 2010 is more persuasive.  Thus, 
the Board concludes that the Veteran's inservice back injury was 
no more than acute and transitory and that his current low back 
pathology, in keeping with the opinion of the second VA examiner 
in January 2010, is unrelated to military service.  

Accordingly, service connection for lumbar DDD is not warranted.  
This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Right Homonymous Hemianopsia

Background

On VA eye examination in September 1998 it was noted that the 
Veteran had a history of an AV malformation in the thalamic 
region with a secondary decrease in peripheral vision on the 
right side.  The Veteran reported that his central vision 
appeared to be within normal limits. He used spectacles only for 
reading.  He reported that he saw well with his current 
prescription lenses.  He reported that tests of his visual fields 
had found a progressive visual field loss.  He did not have 
glaucoma or cataracts.  On examination his corrected distant 
visual acuity was 20/20 in each eye and his corrected near visual 
acuity was 20/20 in each eye.  His pupils were equal, round, and 
reactive to light.  There was no diplopia noted.  Visual fields 
showed a right homonymous hemianopic defect.  The diagnoses were 
simple myopia with presbyopia in both eyes, and right homonymous 
hemianopsia in both eyes involving the right visual field of 
vision of both eyes, secondary to AV malformation.  Field of 
vision testing was conducted and the report thereof is on file 
but the results were not interpreted. 

On VA neurology examination in October 1998 the Veteran reported 
that since 1984 his vision to the right side had deteriorated.  
On examination he had dense right homonymous hemianopsia to 
confrontation, on visual field testing.  This was a true visual 
field loss, as the visual field changed depending on whether the 
target viewed came from his blind visual field into his normal 
left visual field, or moved from the normal left visual field 
into the blind right field.  There was a suggestion that there 
may have been partial sparing of the inferior field on the right 
side, but this was difficult to confirm by confrontation visual 
field testing.  On repeated finger-to-nose testing, with his eyes 
open, he could repeatedly go from nose to target with his right 
index finger without difficulty but once visual feedback was 
removed, by having him close his eyes, he would "past-point" 
and miss the target.  This did not happen when he used his left 
hand.  The impression was right visual field loss, which was 
appreciable and involving both the upper and lower visual fields. 
This would appreciably compromise his ability to drive because he 
would not be able to see objects coming in his rear-view mirror.  
Also, this presented a safety hazard in terms of having to 
accommodate by turning his head to the right to see oncoming 
objects and oncoming traffic approaching from his right side. 

On VA eye examination in January 2003 it was noted that the 
Veteran had occasional floaters in each eye but no strabismus, 
glaucoma or diplopia.  He reported having a visual field defect 
in the upper right area of view and had noticed near blurring.  
His uncorrected distant visual acuity was 20/50 in each eye and 
his uncorrected near visual acuity was 20/100 in each eye.  
Testing of visual fields was conducted by the results were not 
interpreted.  The diagnoses were right homonymous hemianopsia 
secondary to documented left-sided AV malformation involving the 
left sided optic radiations, mild non-visually significant 
cataracts of each eye, and presbyopia.  

The Veteran testified at the travel Board hearing, at page 10, 
that he could drive a car.  He had lost his peripheral vision.  
Page 12.  He was constantly catching his right extremity on a 
door sill.  Because of his loss of peripheral vision, when he 
drove he had to view and check things in the rear-view mirror 
much more frequently than most people.  Page 24.  

On VA eye examination in May 2005 it was found that the Veteran 
had right hemianopsia and temporal optic atrophy on the right.  
His visual acuity remained with central vision being correctable 
20/20 in each eye.  There appeared to be a temporal pallor of the 
right eye.  The diagnoses were optic atrophy of the right eye and 
right hemianoptic field defect.  Testing of the Veteran's visual 
fields was conducted but the results were not interpreted.  

A February 2006 VA outpatient treatment (VAOPT) record noted that 
the Veteran used glasses primarily for reading.  His corrected 
visual acuity was 20/20 in each eye.  The assessments were 
presbyopia of both eyes as well as longstanding and stable right 
homonymous hemianopsia, secondary to AV malformation.  A February 
2007 VAOPT record noted that his corrected visual acuity was 
20/20 in each eye.  A March 2008 VAOPT also noted that his 
corrected visual acuity was 20/20 in each eye.  His longstanding 
was again noted to be stable, although he also had in each eye 
(1) hypertensive retinopathy, (2) mild cataract, and (3) 
presbyopia, for which bifocals had been ordered.  

On VA eye examination in December 2009 the Veteran's claim file 
was reviewed.  It was noted that the Veteran received annual VA 
eye examinations but had not been hospitalized for any eye 
disorder.  He had not had any days of incapacitation due to eye 
disease in the last year.  

On examination the Veteran's corrected distant and near visual 
acuity was 20/20 in each eye.  No diplopia was reported.  His 
confrontation visual fields were full to finger counting.  
Goldman visual field testing was performed and it was noted that 
the Veteran's right homonymous hemianopsia had been grossly 
stable.  The diagnoses were right homonymous hemianopsia due to 
AV malformation affecting the visual pathway and it was reported 
that it was not legal for the Veteran to drive.  Also diagnosed 
were early cataracts, not visually significant, and presbyopia of 
each eye.  It was reported that the Veteran had adjusted his 
visual field loss with head movements.  

In the April 2010 SSOC the RO interpreted the results of the 
December 2009 visual field testing as showing an average 
contraction to 36 degrees.  This was based on a normal field of 
vision temporally of 85 degrees with 72 degrees found on 
examination. Normal vision down temporarly was 85 degrees and the 
Veteran's was 70 degrees in the left eye.  Normal field of vision 
down was 65 degrees but 42 degrees was shown.  Down nasally was 
normal to 50 degrees but he had 12 degrees. Normal vision nasally 
was 60 degrees and he had 10 degrees.  Up nasally was normal to 
55 degrees but only 8 degrees was shown. Normal field of vision 
up was 45degrees, but only 20 degrees was shown. The final field 
of vision considered for the left eye was up temporally with 55 
degrees being normal and only 50 degrees shown. The total 
remaining visual field for the left eye was 284 degrees and which 
divided b the 8 directions, rounded up, the average contraction 
was obtained of 36 degrees. 

In the April 2010 SSOC the RO interpreted the results of the 
December 2009 visual field testing as showing average contraction 
to 31 degrees in the right eye.  Vision temporally was to 14 
degrees, vision down temporally was to 14 degrees. While normal 
field of vision down was 65 degrees, 22 degrees was shown. Down 
nasally, his field of vision was 45 degrees.  Nasally, his field 
of vision was 43 degrees and up nasally was to 47 degrees.  
Normal field of vision up as 45 degrees, and the Veteran had 46 
degrees.  Up temporally was to 17 degrees.  The total remaining 
visual field of the Veteran's right eye was 248, which divided by 
the 8 directions, and rounded up, yielded an average contraction 
of 31 degrees. 

General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings." Fenderson 
v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

Homonymous hemianopsia refers to a defect in either the left or 
right visual fields of both eyes.  Green v. Brown, 10 Vet. 
App. 111, 112 (1997). 

The Board acknowledges that the schedule for rating disabilities 
of the eye was amended effective December 10, 2008, however, such 
amendments are only applicable to claims filed on or after 
December 10, 2008.  73 Fed. Reg. 66543 (November 10, 2008); See 
38 C.F.R. § 4.75-4.84(a). 

As in this case, the criteria applicable to this claim, which was 
received prior to December 10, 2008, provide that under 38 C.F.R. 
§ 4.77(b), evaluation of visual fields, determine the average 
concentric contraction of the visual field of each eye by 
measuring the remaining visual field (in degrees) at each of 
eight principal meridians 45 degrees apart, adding them, and 
dividing the sum by eight.  Under 38 C.F.R. § 4.77(c), 
combination of visual field defect and decreased visual acuity, 
to determine the evaluation for visual impairment when both 
decreased visual acuity and visual field defect are present in 
one or both eyes and are service connected, separately evaluate 
the visual acuity and visual field defect (expressed as a level 
of visual acuity), and combine them under the provisions of 
38 C.F.R. § 4.25. 

Under 38 C.F.R. § 4.84 Diagnostic Code 6080, Ratings for 
Impairment of Visual Fields, homonymous hemianopsia with visual 
field defect of loss of the temporal half of visual field, 
bilaterally, a 30 percent rating is warranted, or evaluate each 
eye as having visual acuity of 20/70, which warrants a 30 percent 
rating under Impairment of Central Visual Acuity under Diagnostic 
Code 6078.  Or, concentric contraction to 45 degrees but not to 
30 degrees, bilaterally, warrants a 30 percent rating or evaluate 
each eye as having visual acuity of 20/70, which warrants a 30 
percent rating under Impairment of Central Visual Acuity under 
Diagnostic Code 6078  

Concentric contraction to 30 degrees but not to 15 degrees, 
bilaterally, warrants a 50 percent rating or evaluate each eye as 
having visual acuity of 20/100, which warrants a 50 percent 
rating under Impairment of Central Visual Acuity under Diagnostic 
Code 6078.  Concentric contraction to 15 degrees but not to 5 
degrees, bilaterally, warrants a 70 percent rating or evaluate 
each eye as having visual acuity of 20/200, which warrants a 30 
percent rating under Impairment of Central Visual Acuity under 
Diagnostic Code 6075.  



Analysis

Here, because the Veteran's average concentric contraction in the 
left eye is to only 36 degrees and it is to only 31 degrees in 
the right eye, a rating for impairment of visual fields greater 
than the current 30 percent rating is not warranted.  Similarly, 
while the rating can be based on impaired visual acuity, the 
Veteran's corrected visual acuity had remained at 20/20 in each 
eye. 

While the results of VA testing of field of vision loss prior to 
2009 were not reported in mathematical terminology, it must be 
noted that the recent 2009 VA examiner reviewed the claim files 
and observed that the Veteran's right homonymous hemianopsia had 
remained stable.  This confirms the same finding at the time of 
VAOPT evaluations in February 2006 and March 2008. 

Thus, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly approximate 
the criteria for an evaluation higher than 30 percent for the 
service-connected right homonymous hemianopsia at any time during 
the time frame which is relevant to this appeal.  Fenderson, 
supra.  In other words, the Veteran's right homonymous 
hemianopsia has been no more than 30 percent disabling during the 
relevant time period, so the rating cannot be "staged" because 
the 30 percent rating is the greatest level of functional 
impairment during this time period.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

Extraschedular Consideration

The Board is precluded from assigning an extraschedular rating 
under 38 C.F.R. 3.321(b)(1) in the first instance but not from 
considering whether the case should be referred for such a 
rating.  The threshold factor is, after considering the level of 
severity and symptomatology with the schedular criteria, whether 
there is such an exceptional disability picture, with such 
related factors as frequent hospitalizations or marked 
interference with employability, that the schedular rating 
criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir.).  

If the rating criteria reasonably describe the disability level 
and symptomatology, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is 
adequate.  In that case, referral for consideration of an 
extraschedular rating is not required.  Thun, Id. Here, comparing 
the current disability level and symptoms to the Rating Schedule, 
the degree of disability is contemplated therein.  

Here, the schedular rating criteria encompasses the degree of 
disability established by the evidence.  Specifically, the 
Veteran's corrected visual acuity, despite multiple nonservice-
connected visual disorders, is to 20/20 in each eye.  Also, he 
testified that despite his loss of some of his field of vision, 
he was still able to drive a vehicle.  He had not been 
hospitalized for his service-connected visual disorder and the 
evidence does not otherwise show it causes marked interference 
with his employability.  Thus, the assigned schedular rating is 
adequate and referral for consideration of an extraschedular 
rating is not required.  


ORDER

Service connection for a lumbosacral disability, including DDD, 
and to include as secondary to service-connected disability of 
the right lower extremity, is denied.  

An initial evaluation in excess of 30 percent for right 
homonymous hemianopsia is denied.  


REMAND

In October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C. 1116, the Department of Veterans Affairs (VA) will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases. Those regulations will take effect 
on that date that a final rule is published in the Federal 
Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions. On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all claims 
for service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  

The Veteran is entitled to a presumption of service connection if 
he is diagnosed with certain enumerated diseases associated with 
exposure to certain herbicide agents. 38 C.F.R. §§ 3.307, 3.309 
(2009); 38 U.S.C.A. § 1116 (West 2002).  A veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 

Exposure to Agent Orange is conceded in this case, as the October 
2008 Board decision concluded that the Veteran did serve in the 
Republic of Vietnam during active service.  In this case, the 
Board notes that coronary artery disease is not classified as one 
of the enumerated diseases associated with Agent Orange exposure 
under 38 C.F.R. § 3.309(e) (2009). 

However, the Board notes that ischemic heart disease will be 
added to the list of diseases presumptively associated with 
exposure to certain herbicide agents.  Although the public 
announcement has been made, the amendment to 38 C.F.R. § 3.309(e) 
will not become effective for several months.  

The Veteran has alleged that his current heart disease is due to 
his AV malformation.  However, on VA examination in October 1998 
an opinion was rendered that in the absence of a subarachnoid 
hemorrhage, which was not shown in this case, his heart disease 
was unrelated to his AV malformation and the examiner was aware 
of any medical evidence indicating that an AV malformation would 
accelerate the development of coronary artery atherosclerosis.  
In this regard, VA EKGs in January 1999 as well as May and July 
2000 found changes suggestive of lateral ischemia.  An August 
2000 VAOPT record noted that the Veteran complained of fatigue 
with a history of EKG changes suggesting ischemia.  However, the 
impression after an EKG was that there was no radio-
pharmaceutically induced ischemia.  

To preclude any potential prejudice to the Veteran, and in light 
of the evidence of heart disease, the AMC/RO should arrange for 
the Veteran to undergo an examination to determine the nature and 
etiology of his claimed heart disorder on appeal.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).   

With respect to the claim for an evaluation in excess of 20 
percent for spastic right lower extremity, as a result of the 
August 2009 rating decision which granted service connection for 
peripheral neuropathy of the right lower extremity which was 
assigned a 10 percent rating effective December 22, 2007, there 
is confusion as to the current and past rating history of this 
disability in light of the fact that an initial 20 percent 
disability rating was assigned for spastic right lower extremity, 
secondary to a cerebral AV malformation effective December 22, 
2007, by the December 1998 rating decision which is appealed.  In 
this regard, both rating decisions cited 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (incomplete paralysis of the sciatic nerve) 
as the basis for these ratings.  So, the RO should clarify 
whether the August 2009 rating decision terminated the 20 percent 
rating for spastic and assigned separate 10 percent ratings for 
peripheral neuropathy of each lower extremity and, if so, the 
effective date for the termination of the 20 percent rating for 
spastic right lower extremity and the commencement date of the 10 
percent rating for peripheral neuropathy of the right lower 
extremity.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
medical examination to determine the nature 
and etiology of his claimed heart disease.  
All indicated tests and studies are to be 
performed.  The claim file should be made 
available for review by the examiner.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to provide an opinion as to whether 
it is as least as likely as not (50 percent 
probability or greater) that any diagnosed 
heart disorder is etiologically related to his 
period of active service, to include in-
service herbicide exposure.  

The examiner should specifically state whether 
or not a diagnosis of ischemic heart disease 
is supported.  

2.  Upon completion of the above, readjudicate 
the issues on appeal.  

The RO should clarify whether the August 2009 
rating decision terminated the 20 percent 
rating for spastic and assigned separate 10 
percent ratings for peripheral neuropathy of 
each lower extremity and, if so, the effective 
date for the termination of the 20 percent 
rating for spastic right lower extremity and 
the commencement date of the 10 percent rating 
for peripheral neuropathy of the right lower 
extremity.  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate SSOC and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


